DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species III, Subspecies A (claims 1-20) in the reply filed on 07/01/22 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application could be made without serious burden.  This is not found persuasive because Applicant has not provided any reasons to support that the Species proposed by the examiner are not distinct Species.  Moreover, the search is not coextensive as evidenced by different field of search (e.g., employing different search strategies or search queries) for different species.  Therefore, the search and examination of the entire application would place a serious burden on the examiner
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 16 recites the limitation "the cathode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 16 recites the limitation "the anode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2014/0203306) in view of Bogner et al (US 2009/0001490) and Vampola et al (US 2017/0365746).
Regarding claim 1, Ito (Figs. 2 and 5) discloses a light emitting device comprising: a mounting board 10 (labeled in Fig. 1); one or more light emitting elements 20 mounted on the mounting board, the one or more light emitting elements 20 each including an upper surface as a light extraction surface; a light transmissive member 240 ([0082]) bonded to the upper surface of each of the one or more light emitting elements, the light transmissive member 240 having an upper surface and a lower surface 40b, and allowing light from the one or more light emitting elements to be incident on the lower surface of the light transmissive member and to be output from the upper surface of the light transmissive member; and a light reflective member 60 (labeled in Fig. 1, [0076]) covering surfaces of the light transmissive member and lateral surfaces of the one or more light emitting elements so as to expose the upper surface 240a of the light transmissive member, wherein, in the plan view, the light transmissive member 240 further has a second upper surface 241A surrounding the upper surface, and the lower surface 40b is opposite the upper surface and the second upper surface, and wherein, in the plan view, the lower surface 40b of the light transmissive member encompasses the one or more light emitting elements.
Ito does not disclose at least a first portion of the mounting board is exposed from the light reflective member in a plan view.
However, Bogner (Figs. 5-6 and 12) teaches a light emitting device comprising: one or more light emitting elements 4 (Fig. 12) mounted on the mounting board 21,  a light reflective member 2/22 ([0066]) covering lateral surfaces of the one or more light emitting elements 4, and at least a first portion of the mounting board  21 is exposed from the light reflective member 2/22 in a plan view.  Accordingly, it would have been obvious to form the mounting board of Ito having a first portion exposed from the light reflective member in order to provide external electrical connections to the light emitting module, as taught by Bogner ([0076]). 
Ito does not disclose the second upper surface of the light transmissive member overlaps the upper surface of each of the one or more light emitting elements.
However, Vampola (Fig. 7) teaches a light emitting device comprising a light transmissive member 30  has a second upper surface 43 surrounding an upper surface 35, and the second upper surface 43 of the light transmissive member overlaps the upper surface of each of the one or more light emitting elements.  Accordingly, it would have been obvious to modify the device of Ito by forming the second upper surface of the light transmissive member overlapping the upper surface of each of the one or more light emitting elements in order to make the light emitting surface area of the light transmissive member smaller than the light emitting surface area of the light emitting element that would increase the luminance of the device, as taught by Vampola ([0018]).
Regarding claim 2, Ito (Fig. 5) further discloses at least one lateral surface of the mounting board 10 is positioned flush with a lateral surface of the light reflective member 60 in the plan view.
Regarding claim 3 and 16, Bogner (Fig. 5) further teaches: the first portion of the mounting board 21 is exposed from the light reflective member 2/22 in the plan view on a first side of the light reflective member, and a second portion of the mounting board is exposed from the light reflective member in the plan view on a second side of the light reflective member; and a portion of the cathode and a portion of the anode 16 are exposed from the light reflective member 2/22 in the plan view.
Regarding claims 4-6, 15, 17 and 19, Ito (Fig. 9) further discloses: a number of the one or more light emitting elements is more than one, wherein the light emitting elements 20 and the light transmissive member 640 (or 240 in Fig. 5) are bonded using an adhesive material 30, wherein the adhesive material 30 is disposed from the upper surfaces of the light emitting elements continuously to at least one portion of the lateral surfaces of the light emitting elements and interposed between the light reflective member 60 and the lateral surfaces of the light emitting elements 20, wherein the upper surface of the adhesive material 30 interposed between the light reflective member and the lateral surfaces of the light emitting elements is in contact with the lower surface of the light transmissive member 640, wherein the adhesive material 30 has an adhesive projection projecting into the gap 32, and wherein the adhesive projection 32 has an arch-shape; the adhesive material 30 is made of an inorganic adhesive material ([0049]); number of the one or more light emitting elements is more than one, and wherein the upper surfaces of the light emitting elements are bonded to the lower surface of a single sheet of the light transmissive member 640; the mounting board 10 has an anode and a cathode 10b (i.e., receive a power supply, [0044]) as conductive wiring patterns on an upper surface of the mounting board where the one or more light emitting elements are mounted; the mounting board  10 has a plate-like support member formed with an insulating material ([0044]); and the light transmissive member  is formed of an inorganic material ([0060]).
Regarding claim 7, Ito further discloses the light transmissive member 640 (or 40) comprising a wavelength converting material  ([0062]), and the wavelength converting material including a phosphor ([0051]). Vampola (Fig. 7) also teaches the known feature of forming the light transmissive member 30 contains a phosphor ([0030]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Bogner et al and Vampola et al as applied to claim 1 above, and further in view of Tsutsumi et al (US 8,786,172).
Ito discloses the light transmissive members 40/240/340/640 each has a different shape with a small light emitting surface for improving light emitting efficiency (see abstract), but Ito does not disclose the light transmissive member is formed into a convex shape from the lower surface to the upper surface as claimed.
Tsutsumi (Fig. 13) teaches a light emitting device comprising: a light transmissive member 46 is formed into a convex shape (i.e., corresponding to concave shape from upper surface to lower surface, column 15, lines 23-28) from the lower surface to the upper surface, and has first lateral surfaces contiguous with the upper surface, second lateral surfaces contiguous with the lower surface, and the second upper surface contiguous with both the first lateral surfaces and the second lateral surfaces.  Accordingly, it would have been obvious to further modify the device of Ito by forming the light transmissive member into a convex shape from the lower surface to the upper surface as claimed because the light transmissive member having such convex shape would provide the same purpose of improving light emitting efficiency by providing a small light emitting surface.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Bogner et al and Vampola et al as applied to claim 1 above, and further in view of West et al (US 2012/0112220).
Regarding claim 9, Ito does not disclose an additional light reflective member sandwiched by the light reflective member and the one or more light emitting elements.
However, West (Fig. 11) teaches a light emitting device comprising an additional light reflective member (132, 133) ([0064]) sandwiched by the light reflective member 135 ([0066]) and the one or more light emitting elements.  Accordingly, it would have been obvious to further modify the device of Ito by forming an additional light reflective member sandwiched by the light reflective member and the one or more light emitting elements in order to improve light extraction characteristics, as taught by West ([0063]).
 Regarding claim 10, Ito (Fig. 5) further discloses: the light reflective member 60  directly contacts the surfaces of the light transmissive member 240, and wherein the additional light reflective member (as modified by West’s Fig. 11) directly contacts the lateral surfaces of the one or more light emitting elements 20 and the additional light reflective member directly contacts the light reflective member 60.
Regarding claims 11-14, West (Fig. 11) further teaches: the additional light reflective member (132, 133) and the light reflective member 135 have different linear expansion coefficients, wherein the additional light reflective member (132, 133) has a lower linear expansion coefficient (i.e., epoxy, [0064], last 2 lines)  than the linear expansion coefficient of the light reflective member 135 (i.e., silicone, [0065]), and wherein the additional light reflective member is provided in a space between the one or more light emitting elements and the mounting board 142.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Bogner et al and Vampola et al as applied to claim 1 or 17 above, and further in view of Mazzochette (US 7,300,182).
Regarding claim 18, Ito does not disclose the mounting board includes a heat dissipation terminal that is electrically independent from the one or more light emitting elements.
However, Mazzochette (Fig. 6) teaches a light emitting device comprising a heat dissipation terminal 16 (column 5, lines 30-33) that is electrically independent from the one or more light emitting elements 10.  Accordingly, it would have been obvious to further modify the device of Ito by forming the mounting board including a heat dissipation terminal electrically independent from the one or more light emitting elements because it is well known for functioning as a heat sink to dissipate heat from the light emitting device to the mounting board.
Regarding claim 20, Mazzochette (Fig. 6) further teaches the mounting board has an upper surface and a lower surface that each has a set of electrode patterns 13 and 16 for providing electrical connections to both top and bottom surfaces of the mounting board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817